Name: Commission Regulation (EC) No 780/96 of 29 April 1996 fixing the minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  trade;  Europe
 Date Published: nan

 No L 106/20 EN Official Journal of the European Communities 30. 4. 96 COMMISSION REGULATION (EC) No 780/96 of 29 April 1996 fixing the minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria for the 1996/97 marketing year Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1988/93 of 19 July 1993 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2140/93 of 28 July 1993, laying down detailed rules for the applica ­ tion of the minimum import price system for certain soft fruits originating in Hungary, Poland, the Czech Re ­ public, Slovakia, Romania and Bulgaria and fixing the minimum import prices applicable until 30 April 1994 (2) lays down the criteria for fixing minimum prices; whereas the minimum import prices should be fixed for the 1996/97 marketing year with reference to those criteria; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 For the 1996/97 marketing year, the minimum import prices for the products listed in the Annex to Regulation (EEC) No 1988/93 originating in Bulgaria, Hungary, Poland, the Czech Republic, Slovakia and Romania shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 May 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 182, 24. 7. 1993, p. 4. R OJ No L 191 , 31 . 7. 1993, p. 98. 30 . 4. 96 EN Official Journal of the European Communities No L 106/21 ANNEX (Ecu/100 kg net) CN code Description of products Country of origin II Czech Republic II Poland Hungary Slovakia Romania Bulgaria ex 0810 10 Strawberries, from 1 May to 31 July, intended for processing     64,2 64,2 ex 0810 10 Strawberries, from 1 August to 30 April , intended for processing     64,2 64,2 ex 0810 20 10 Raspberries, intended for processing 78,9 78,9 78,9 78,9 78,9 78,9 ex 0810 30 10 Blackcurrants, intended for processing 38,5 38,5 38,5 38,5 38,5 38,5 ex 0810 30 30 Redcurrants, intended for processing 29,1 29,1 29,1 29,1 29,1 29,1 ex 0811 10 11 Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content exceeding 1 3 % by weight- whole fruit 93,7 ex 0811 10 11 Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content exceeding 13 % by weight: other 72,0 ex 0811 10 19 Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight: whole fruit 93,7 ex 0811 10 19 Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight: other 72,0 ex 0811 10 90 Frozen strawberries containing no added sugar or other sweetening matter: whole fruit 93,7 93,7 93,7 93,7 ex 0811 10 90 Frozen strawberries containing no added sugar or other sweetening matter: other 72,0 72,0 72,0 72,0 \ ex 0811 20 19 Frozen raspberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight: whole fruit 124,4 124,4 124,4 124,4 ex 081 1 20 19 Frozen raspberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight: other 99,5 99,5 99,5 99,5 ex 0811 20 31 Frozen raspberries, containing no added sugar or other sweetening matter: whole fruit 124,4 124,4 124,4 124,4 124,4 124,4 ex 0811 20 31 Frozen raspberries, containing no added sugar or other sweetening matter: other 99,5 99,5 99,5 99,5 99,5 99,5 ex 0811 20 39 Frozen blackcurrants, containing no added sugar or other sweetening matter: without stalk 62,8 62,8 62,8 62,8 62,8 " ex 0811 20 39 Frozen blackcurrants, containing no added sugar or other sweetening matter: other 44,8 44,8 44,8 44,8 44,8 ex 0811 20 51 Frozen redcurrants, containing no added sugar or other sweetening matter: without stalk 48,8 48,8 48,8 48,8 ex 0811 20 51 Frozen redcurrants, containing no added sugar or other sweetening matter: other 36,9 36,9 36,9 36,9